OPINION
James N. Diefenderfer, in his capacity as President Judge of the 31st Judicial District, has filed a Petition for Relief with this Court which asks this Court to "continue" a suspension of a district justice whom this Court by earlier Order suspended for a period of six months. The Petition is based upon averments unrelated to the conduct which served as the basis for the sanction order of suspension, and concerns the alleged failure of the district justice to comply with Rule 20 of the Supreme Court's Rules for District Justices, which mandates certain continuing legal education for district justices. For the reasons that follow, we dismiss the Petition for Relief.
Under the Constitution and this Court's Rules of Procedure, the Petitioner has no standing to seek redress before this Court. The Constitution provides only for the Judicial Conduct Board to file formal charges, Art. V, §§ 18(a)(7) and (9). Requests for interim relief are limited to the Board or a judicial officer after the filing of formal charges, or after an indictment or information charging a felony has been filed. Art. V, § 18(d)(2). This Court further concludes that Rule 20 reserves to the Supreme Court the right to suspend district justices for failure to meet educational requirements. Therefore, we lack jurisdiction. We also note that the Supreme Court filed an Order in the nature of a Rule to Show Cause by which it accepted jurisdiction.
 ORDER
AND NOW, this 24th day of October, 1996, upon consideration of the Petition for Relief, said Petition is hereby dismissed.
BY THE COURT:
Joseph F. McCloskey
President Judge
 *Page 447